—Appeals from a decision of the Workers’ Compensation Board, filed April 22, 1977, an amended decision filed Septemer 6, 1977, and a second amended decision filed December 30, 1977 which modified a referee’s decision and held that Lumbermen’s Mutual Casualty Company was the responsible carrier. The board found: "that Lumbermen’s Mutual Casualty Company, carrier on the risk on March 25, 1975, date of disability is liable.” There is substantial evidence to sustain the decision of the board. Decision affirmed, with costs to respondent Home Indemnity Company against the appellants. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.